Title: From Thomas Jefferson to the Board of Trade, 18 February 1780
From: Jefferson, Thomas
To: Board of Trade



In Council Feb. 18. 1780.

The Board, in order to give Satisfaction as far as they are able to Colo. Legras and Major Lintot, recommend to the Board of Trade to convert into Tobacco such of the Bills of Exchange formerly recommended to be drawn as they shall be able to do on reasonable terms, such Tobacco to be delivered in payment in lieu of the Bills; they do not doubt the Board of Trade will endeavor to negotiate at the same time a suspension of the transmission of the Bills a certain time to give them leisure to provide for their acceptance.

Th: Jefferson

